Citation Nr: 9936306
Decision Date: 12/08/99	Archive Date: 02/08/00

DOCKET NO. 97-22 736              DATE DEC 8, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUE

Entitlement to an earlier effective date for non service connected
disability pension.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

T. Reichelderfer 

INTRODUCTION

The veteran served on active duty from January 1965 to May 1966.

This appeal arises from a rating decision of May 1996 from the
North Little Rock, Arkansas, Regional Office (RO). The veteran
appealed this decision to the Board of Veterans' Appeals (Board)
and in a May 1999 decision, the case was remanded to the RO to
schedule a hearing before a member of the Board. The veteran did
not report for his scheduled hearing and the case has been returned
to the Board for further consideration.

REMAND

The veteran claims that he is entitled to an earlier effective date
for his non service connected disability pension. The February 1996
effective date is based on a VA February 1996 through March 1996 VA
hospital summary and a February 1996 application for benefits. In
support of his claim for an earlier effective date, the veteran
submitted a May 1997 statement indicating that he had been
hospitalized and treated at VA facilities on numerous occasions
prior to February 1996. The RO responded that it would not request
records of such treatment since it would have no impact on the
veteran's appeal for an earlier effective date. This is not
correct. Entitlement to non service connected disability pension
was denied in 1994. Therefore, the VA records of hospitalization
and treatment from within one year of the veteran's February 1996
claim for pension benefits could constitute an informal claim which
may entitle him to an earlier effective date. See 38 C.F.R. 3.155.
3.157 (1999). Since such medical records are necessary to
adjudicate the veteran's claim for an earlier effective date, this
case will be returned to the RO to obtain VA medical records during
the one year period prior to the veteran's February 1996
application for pension. See Bell v. Derwinski, 2 Vet. App. 611
(1992).

2 - 

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran identify the VA medical
facility(s) where he was hospitalized and received treatment from
January 1995 through February 1996.

2. Following receipt of the above information, the RO should
request legible copies of VA medical records from the identified
facility(s) from January 1995 through February 1996.

3. Following completion of the above, the RO should determine
whether an earlier effective date for non service connected
disability pension can be granted. The RO should conduct any
additional evidentiary development deemed necessary.

If the decision remains adverse to the veteran, he and his
representative should be provided with a supplemental statement of
the case and be apprised of the applicable period of time within
which to respond. The case should then be returned to the Board for
further consideration, as appropriate.

The Board intimates no opinion as to the outcome of this case. The
veteran need take no action until so informed. The purposes of this
REMAND are to obtain additional evidence and to ensure compliance
with due process considerations.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

- 3 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 10:3 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West
Supp. 1999) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

4 -



